   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 1 of 18


                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


GERALDINE DUNN                                           CIVIL ACTION

VERSUS                                                   NO. 17-12777

APACHE INDUSTRIAL SERVICES,                              SECTION: “B”(1)
ET AL.


                            ORDER AND REASONS


     Before   the   Court    are:    (1)    defendant   Apache   Industrial

Services, Inc.’s (“Apache”) motion for summary judgment (Rec. Doc.

78); (2) plaintiff Geraldine Dunn’s response in opposition (Rec.

Doc. 82); (3) Apache’s reply in support of their motion for summary

judgment   (Rec.    Doc.    99);    and    (4)   plaintiff’s   supplemental

memorandum in opposition (Rec. Doc. 100). For the reasons discussed

below,

     IT IS ORDERED that defendant Apache’s motion for summary

judgment (Rec. Doc. 78) is GRANTED IN PART as to the hostile work

environment and retaliation claims; and

     IT IS FURTHER ORDERED that defendant’s motion for summary

judgment is DENIED IN PART with respect to all other remaining

claims in this litigation.



FACTS AND PROCEDURAL HISTORY

     Plaintiff Geraldine Dunn is a resident of the parish of East

Baton Rouge, Louisiana. Rec. Doc. 1 at 2. In June 2016, she was

                                      1
     Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 2 of 18


employed    as    a     bus    driver    and          painter   for   Apache   Industrial

Services,       Inc.     (“Apache”),         a        foreign   corporation     with   its

principal       place    of    business          in    Texas    and   subcontractor    for

Defendant Phillips 66 Company (“Phillips”). Id. at 3. Plaintiff

alleges that Apache, along with Phillips, discriminated against

her, retaliated against her, and wrongly terminated her. Id.

      On   or    around       August    8,   2016,        Plaintiff    began    working   a

“turnaround       job”    for     Apache.         Id.     Plaintiff    claims    she   has

approximately 15 years of experience and alleges that she was

earning $19.00 per hour while her male counterparts were earning

$23.00 per hour. Id. Plaintiff further alleges she spoke with

management, specifically Tim Robichaux, about raising her hourly

pay to $23.00 on more than one occasion. Id. She was told her

hourly pay would be increased to $23.00, yet complains she never

received    an    increase.       Id.    She          asserts   she   was   subsequently

subjected to harassment and discrimination. Id. Specifically, she

contends she was forced to perform additional duties that other

male employees were not required to perform and was yelled at by

her supervisor, Marlow, in front of other male employees. 1 Id. at

4.

      In her complaint, plaintiff notes that she filed an Equal

Employment Opportunity Commission (“EEOC”) Charge, alleging unfair



1 Plaintiff alleges in her Complaint that on or around September 28, 2016, a

supervisor, Marlow, brought paint to the work area for male employees only.
Plaintiff was told to get her own paint and contends that when she asked why,
the supervisor began to yell at her. See Rec. Doc. 1 at 4.
                                                 2
     Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 3 of 18


treatment on October 13, 2016. Id. at 4. On October 24, 2016,

Plaintiff claims she attended a meeting with safety management to

discuss her complaints of knee pain. Id. She was given two days

off from work and when she Returned on October 27, she had been

terminated. Apache notes plaintiff was informed by Phillips 66

that    it   was   exercising     its   right   under   the   contract   between

Phillips 66 and Apache, and Phillips 66 no longer wanted plaintiff

assigned to its project. Rec. Doc. 78-2 at 4. Further, defendant

contends that Apache Coatings Operations Manager, Robbie Hunter,

“instructed plaintiff to go to Apache’s hiring center, as it was

not Apache that ended plaintiff’s assignment at Phillips 66.” Id.

Plaintiff contends that she was terminated in retaliation, and as

a result of her filing the EEOC charge of discrimination.                    Rec.

Doc. 1 at 4.

       On November 28, 2016, Plaintiff claims to have filed another

EEOC    Charge     of    Discrimination       (the   “November   2016    Charge”)

alleging gender discrimination, retaliation, and unequal pay. Id.

at 5. On January 4, 2017, Plaintiff claims to have filed yet

another EEOC Charge of Discrimination (the “January 2017 Charge”)

alleging retaliatory wrongful termination. Id. at 13-14.

       On August 20, 2017, Plaintiff received a “Dismissal and Notice

of     Rights”     for    “both    of    her     aforementioned    Charges     of

Discrimination 2.” Rec. Doc. 1 at 5. On November 20, 2017, exactly

2  There is ambiguity in the phrase “both of her aforementioned Charges of
Discrimination.” Defendant notes in their motion for summary judgment that
“plaintiff only filed two charges: the November 28, 2016 Charge (EEOC Charge
                                          3
    Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 4 of 18


three months after receiving her Notice of Right to Sue letter

from the EEOC, plaintiff filed her Complaint. Rec. Doc. 1 Plaintiff

brought claims under Title VII of the Civil Rights Act of 1964;

The Equal Pay Act of 1963; (3) the Age Discrimination in Employment

Act of 1967; (4) La. Civ. Code. Art. 2315; and (5) the Louisiana

Whistleblower Statute, La. Rev. Stat. § 23:967. Plaintiff also

seeks damages pursuant to Equal Rights Under the Law, 42 U.S.C. §

1981(a); Retaliation, 29 U.S.C. § 215 (a)(3); and Reasonable

Attorney Fees, 29 U.S.C. § 216 (b). Rec. Doc. 1 at 4-10. 3 On April

03, 2018, Apache filed a motion to dismiss for failure to state a

claim in lieu of an answer. See Rec. Doc. 15. Subsequently, on

December    26,    2018,   this    Court   dismissed    plaintiff’s     claims

pursuant to 42 U.S.C. § 1981, the ADEA, and her state law claims

against Apache, preserving only her gender discrimination claims

and retaliation claims under Title VII and the Equal Pay Act. Rec.

Doc. 54.

LAW AND FINDINGS

         a. Summary Judgment Standard

      Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate       when   “the     pleadings,   depositions,      answers     to



No. 461-2017-00119) and the January 4, 2017 Charge (EEOC Charge No 461-2017-
00319.)” Rec. Doc. 78-2 at 2. Defendant further notes that plaintiff likely
initiated the process for filing a charge in October of 2016, as Apache received
a Notice of Charge for EEOC Charge No. 461-2017-00119 on October 21, 2016.
Therefore, plaintiff likely notified the EEOC of her intent to file a charge of
discrimination, and thereafter perfected that charge on November 28, 2016.
3 Plaintiff’s claims against defendant Team Industrial Services, Inc., were

dismissed on May 29, 2018. Rec. Doc. 54. Plaintiff’s claims against Phillips
66 Company were dismissed on February 13, 2019. Rec. Doc. 56.
                                       4
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 5 of 18


interrogatories,     and    admissions    on   file,   together     with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). “As to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A genuine issue of material fact exists if

the evidence would allow a reasonable jury to return a verdict for

the non-moving party. Anderson, 477 U.S. at 248. The court should

view all facts and evidence in the light most favorable to the

non-moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453

F.3d 283, 285 (5th Cir. 2006). Mere conclusory allegations are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

     The   movant    must    point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the    affidavits,    if   any,’   which   it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita
                                      5
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 6 of 18


Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

       b. Plaintiff’s Claims under the Equal Pay Act (“EPA”)

The EPA states in pertinent part:

     No employer . . . shall discriminate . . .between
     employees on the basis of sex by paying wages to
     employees in such establishment at a rate less than
     the rate at which he pays wages to employees of the
     opposite sex in such establishment for equal work on
     jobs the performance of which requires equal skill,
     effort, and responsibility, and which are performed
     under similar working conditions . . .

29 U.S.C. § 206(d)(1).

     To establish a prima facie case for disparate pay under the

EPA, a plaintiff must show: “1. her employer is subject to the

Act; 2. she performed work in a position requiring equal skill,

effort, and responsibility under similar working conditions; and

3. she was paid less than the employee of the opposite sex

                                    6
      Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 7 of 18


providing the basis of comparison.” Chance v. Rice Univ., 984 F.2d

151, 153 (5th Cir. 1993); Wiley v. Am. Elec. Power Serv. Corp.,

287 F. App'x 335, 340 (5th Cir. 2008).

       An essential element of a prima facie case under the Equal

Pay Act requires a showing that the plaintiff “performed work in

a position requiring equal skill, effort, and responsibility under

similar working conditions” as an employee of the opposite sex.

Id.    at    153.    Because     Congress    amended    the    Equal     Pay   Act   to

substitute the word “equal” for “comparable,” the statute has been

narrowly       construed     to     be   applied     “only    to    jobs   that      are

substantially identical or equal.” Brennan v. City Stores, Inc.,

479    F.2d    235,    238   (5th    Cir.   1973);    Hodgson      v.   Golden    Isles

Convalescent Homes, Inc., 548 F.2d 1256, 1258 (5th Cir. 1972) (“It

is not merely comparable skill and responsibility that Congress

sought to address, but a substantial identity of job functions.”);

see also Reznick v. Associated Orthopedics & Sports Med., P.A.,

104 F. App'x 387, 390 (5th Cir. 2004) (noting female plaintiff

“must       show    that   her    job    requirements    and       performance    were

substantially equal, though not necessarily identical, to those

of a male employee”) (citing 29 C.F.R. § 1620.13(e)).

       In determining whether the positions require substantially

equal work, a court conducts a case-by-case analysis in the context

of the employer’s particular practices. Hodgson, 468 F.2d at 1258;

see, e.g., Parr v. Nicholls State Univ., 2011 WL 838903, at *4-5


                                            7
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 8 of 18


(E.D. La. Mar. 3, 2011) (considering varying roles, experience,

and terms of employment for each position).

     Apache contends that plaintiff is unable to establish a prima

facie case for violation of the EPA, because plaintiff cannot

adequately identify a comparator whom Apache paid more money. Rec.

Doc. 78-2 at 6. Plaintiff was assigned to the Phillips 66 project,

where she admitted that she engaged in painting, flagging, and bus

driving activities. Rec. Doc. 78-6 at 8-9, Deposition of Plaintiff.

In the morning, plaintiff would drive a bus, transporting workers

to and from a specific work site. Id. While at the site, plaintiff

engaged in painting. Rec. Doc. 78-6 at 9. Apache states in their

motion that it, “denies that it ever assigned plaintiff to work

as a painter. For purposes of this motion, however, defendant will

accept plaintiff’s statement that she performed painting work.”

Rec. Doc. 78-2 at 4, n.15. Plaintiff alternatively asserts that

she “was assigned as a painter who was paid $19/hr., while her

other male co-workers (who were also painters) were paid $22/hr.”

Rec. Doc. 100 at 4.

     As   clearly     shown   by   parties’     different     evidentiary

presentations, there are material factual disputes as to whether

plaintiff’s job requirements were substantially equal to those of

a male employee and even whether she was assigned to the same job

as male employees, i.e. painter. Further, the responsibilities,

skills, and assignment of painter, bus driver, or flagger are not

clearly delineated by either side. Thus, a case-by-case analysis
                                    8
    Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 9 of 18


of the employer’s practices in that regard cannot be conducted

without clear and undisputed evidence. Hodgson, 468 F.2d at 1258.

If, as plaintiff attests, her pay for work involved painting and

other ancillary duties that male painters were not required to

perform 4, she would arguably have a prima facie case for disparate

pay based on the higher pay given to male painters. Summary

disposition of the EPA claim is not proper currently due to

existing disputed issues of material facts.

         c. Plaintiff’s Claims Under Title VII

              i. Gender Discrimination

      Title VII states that it is unlawful “to discriminate against

any individual with respect to his compensation ... because of

such individual's sex.” 42 U.S.C. § 2000e–2(a). When a plaintiff

seeks to prove discrimination using circumstantial evidence, the

plaintiff must prove that (1) plaintiff is a member of a protected

class, (2) the plaintiff was qualified for the position at issue,

(3) the plaintiff was the subject of an adverse employment action,

and (4) the plaintiff was treated less favorably because of

membership in that protected class than were other similarly

situated employees who were not members of the protected class,

under nearly identical circumstances. Paske v. Fitzgerald, 785

F.3d 977, 984-85 (5th Cir. 2015) (citing McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973)).


4 Plaintiff notes in her affidavit that she was the only Apache Employee to
have a Commercial Driver’s License (CDL).
                                      9
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 10 of 18


     If a plaintiff establishes a prima facie case and thus creates

a presumption of discrimination, the burden shifts to the defendant

to show a legitimate, nondiscriminatory reason for the decision.

Then finally, the burden shifts back to the plaintiff to show that

the defendant’s reasons are pretextual. However, the “ultimate

burden” of persuasion remains with the plaintiff at “all times.”

Raggs v. Miss. Power & Light Co., 278 F.3d 463, 468 (5th Cir.

2002) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 143 (2000)).

     Apache    contends     that     plaintiff’s      claims    of    gender

discrimination pursuant to Title VII fail, similar to her claims

under the EPA, as plaintiff is unable to identify an individual

who performed the same or substantially similar function, whom

Apache paid more than plaintiff. Rec. Doc. 78-2 at 6. As stated

previously, factual discrepancies exist between the parties and

preclude   summary   judgment   on   these    grounds.     Although   Apache

contends that plaintiff was not assigned to work as a painter, and

that her ancillary duties of driving and flagging differentiate

her from the comparator male painters she cites, plaintiff alleges

that she was in fact assigned as a painter, and that her primary

duties consisted of painting. Accordingly, summary judgment is not

proper at this juncture.

     Apache   also   contends   that      plaintiff   is   unable    to   show

discriminatory intent on the part of Apache, as she was given the

opportunity to advance to a higher paid position, and in addition
                                     10
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 11 of 18


had received a rating of five out of ten on a performance review

conducted by CF industries. Rec. Doc. 78-2 at 7. Apache contends

that    as    a     result        of    these        facts,      plaintiff     cannot       prove

discriminatory          intent         on    the    part    of   Apache      related    to   her

compensation. Id. Plaintiff contends that she had asked for payment

increases, yet she never received them. Rec. Doc. 100 at 6.

Further, plaintiff alleges that the evaluation conducted by CF

industries        is    “fabricated”               and    that   no   evaluation       on    her

performance was ever conducted. Id. at 7. Again, the current

existence of material factual disputes prevents summary judgment

on this issue.

               ii. Harassment & Hostile Work Environment

       Apache contends that plaintiff cannot sustain her claim for

harassment or hostile work environment pursuant to Title VII. The

United States Supreme Court has noted that “not all workplace

conduct that may be described as ‘harassment’ affects a ‘term,

condition, or privilege’ of employment within the meaning of Title

VII.”     Meritor           Savings         Bank    v.     Vinson,     477    U.S.     57,    67

(1986)(citations omitted).                     “Title VII was only meant to bar

conduct      that      is    so   severe       and       pervasive    that    it   destroys    a

protected class member's opportunity to succeed in the workplace.”

Shepherd v. Comptroller of Public Accounts of State of Texas, 168

F.3d 871, 874 (5th Cir.) (internal quotations omitted)(emphasis

added).


                                                    11
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 12 of 18


     In order to establish a claim for hostile environment, a

plaintiff must show that the complained-of conduct was “severe or

pervasive enough to create an objectively hostile or abusive work

environment.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21,

(1993). A comment that merely causes offense “does not sufficiently

affect the conditions of employment to implicate Title VII,” and

“is beyond Title VII’s purview.” Id. The determination of whether

conduct is severe or pervasive enough to subject an employer to

Title VII liability is an objective determination that is made by

looking to all the circumstances, including “the frequency of the

discriminatory conduct, its severity, whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether   it    unreasonably   interferes    with   an   employee's     work

performance.” Green v. Administrators of Tulane Educational Fund,

284 F.3d 642, 655–56 (5th Cir. 2002), overruled on other grounds

by, Basarge v. Cheramie Marine, L.L.C., 675 Fed. App’x 417, 419

(5th Cir. 2017). “[S]imple teasing, offhand comments, and isolated

incidents      (unless   extremely   serious)    will    not   amount      to

discriminatory changes in the terms and conditions of employment.”

Shepherd, 168 F.3d at 874.

     Apache contends that Marlow Williams’ demeanor was loud and

abrasive, however not harassing in nature. Rec. Doc. 78- 2 at 7-

8. In plaintiff’s complaint, she alleges that during an incident

involving scaffolding that:


                                     12
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 13 of 18


     “[Plaintiff’s] supervisor [Williams] informed the
     employees to go to the work area and get on the
     scaffold to paint. [Williams] brought paint over for
     the male employees; however, [plaintiff] was informed
     that she had to get down off of the scaffold and get
     her own paint. When [plaintiff] asked why she had to
     go get her own paint, [William] began yelling at her.”

Rec. Doc. 1 at 4. Further, a passage from plaintiff’s deposition
reads as follows:

     Q. I’m just trying to figure out going to look at your
     first charge what you mean about you were subjected to
     harassment about your work and yelled at by
     [Williams]. Was there any incident other than the
     scaffolding incident where [Williams] yelled at you?

     A. Yeah. [Williams], yeah. You’d have to know
     [Williams]. But, yes, [Williams’] yell (sic) at me,
     but I would tune him out. [Williams] didn’t really
     know how to communicate as a supervisor. He didn’t
     know how to explain himself how he – what he wanted
     done and he would get upset when you didn’t understand
     what he wanted.

     Q. So this was his personality?

     A. Yes. Because he kind of stutter (sic) a little bit
     when he speaks. And he never would make himself clear.
     He just gave orders and you were supposed to know what
     he was talking about.

     Q. When you said he would get upset, how did you know
     he was upset?

     A. His tone of voice.

Rec. Doc. 78-6 at 10. The above cited instances do not elevate

Williams’ actions to the level of harassment required under Title

VII. William’s comments to plaintiff do not appear to be frequent,

nor do they appear to be sufficiently pervasive or severe as to

result in plaintiff feeling more than slightly offended. Further,

from the evidence presented, it appears that Williams engaged in

                                    13
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 14 of 18


this abrasive behavior as to everyone on the jobsite and did not

specifically direct his activities at plaintiff. Accordingly,

Apache is entitled to summary judgment on plaintiff’s claim of

hostile work environment under Title VII, and that claim should

be dismissed.

     Apache also claims that an employer who takes effective steps

to prevent harassment and has an employee who fails to follow the

preventative procedures, is not liable for any ensuing harassment.

Rec. Doc. 78-2 at 8. In support of their contention, Apache cites

Farragher v. Boca Raton, 524 U.S. 775, 807 (1998). In Farragher,

the United States Supreme court noted that “[a]n employer may, for

example, have provided a proven, effective mechanism for reporting

and resolving complaints of sexual harassment, available to the

employee   without   undue    risk   or   expense.    If   the   plaintiff

unreasonably failed to avail herself of the employer's preventive

or remedial apparatus, she should not recover damages that could

have been avoided if she had done so. If the victim could have

avoided harm, no liability should be found against the employer

who had taken reasonable care . . .” Id. at 806-07.

     Here, it appears that plaintiff did not follow Apache’s

preventative procedures. The EEO statement reads in pertinent

part: “If you feel that you have been discriminated against you

should report the incident to your supervisor immediately. If you

feel like you cannot go to your supervisor contact the EEO Officer

direct at (713) 450-9307. Id. at 78-9. Plaintiff argues that she
                                     14
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 15 of 18


“effectively followed” the procedures, as she was only required

to go to the EEO Officer if she felt she could not go to her

supervisor. Plaintiff notes that she reported the discrimination

to her supervisor, Tim Robichaux, and stated: “Well, I approached

[Robichaux] and I explained to him that they hired me as a bus

driver and bus drivers make top pay. And when I got there, they

assigned me to be a painter, which is two crafts. And he said I

was correct. And I explained to him about my pay rate that I was

supposed to have been making. They were supposed to be changing

my pay rate back to $23. And he said that he would call the office

and talk with someone in the office and he would let me know. Rec.

Doc. 100 at 8; see also Rec. Doc. 100-2 at 8. Apache contends that

requesting a change in pay is not sufficient to qualify as a report

of discrimination. We agree.

     Although plaintiff did note that there was a pay discrepancy,

this one-time interaction with Tim Robichaux likely does not rise

to the level of a complaint of harassment under Title VII. Rather,

it appears to be a conversation about the pay discrepancy, and not

an outright complaint that she was being treated unfairly by anyone

at Apache. However, this contention by Apache is likely moot, as

the “harassment” activities complained of by plaintiff do not rise

to the requisite severe or pervasive level to sustain a claim

under Title VII.

        d. Retaliation Claims


                                    15
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 16 of 18


     Under   both   Title   VII   and   the    EPA,   an   employer   may   not

retaliate    against   an   employee     who   opposes     a   discriminatory

practice prohibited by the statute. See 42 U.S.C. § 2000e-3(a)

(Title VII) (“It shall be an unlawful employment practice for an

employer to discriminate against any of his employees . . . because

he has opposed any practice made an unlawful employment practice

by this subchapter, or because he has made a charge, testified,

assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.”); 29 U.S.C. §

215(a)(3) (EPA) (“[I]t shall be unlawful for any person . . . to

discharge or in any other manner discriminate against any employee

because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to this

chapter.”). “To state a claim for retaliation under Title VII, a

plaintiff must show that “(1) he engaged in conduct protected by

Title VII; (2) he suffered a materially adverse action; and (3) a

causal connection exists between the protected activity and the

adverse action.” Cabral v. Brennan, 853 F.3d 763, 766–67 (5th Cir.

2017); see also Thibodeaux-Woody v. Houston Cmty. Coll., 593 Fed.

App’x 280, 285 (5th Cir. 2014) (stating the same standard for

retaliation claims pursuant to the Equal Pay Act).

     Apache challenges plaintiff’s ability to make a prima facie

showing for her claim of retaliation, as to both Title VII and the

EPA, as to the third prong of the retaliation analysis. Rec. Doc.

78-2 at 9. Apache contends that plaintiff is unable to show a
                                    16
      Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 17 of 18


causal       connection      between       her     complaints    and    any     alleged

retaliation. Id. Specifically, Apache contends that there is no

evidence that Williams was aware of plaintiff’s complaints or

charge       of        discrimination,       and     “admits     [that]       Williams’

‘personality’ was to speak loudly and brusquely,” and did not

suggest that Williams was harsher with her than other individuals

on the same job site. Id. (citing Rec. Doc. 78-6 at 10-11,

Plaintiff’s Deposition). Further, Apache claims that it took no

adverse action against plaintiff, that Apache played no part in

the decision to remove plaintiff from the Phillips 66 worksite,

and     that    Apache      was    willing    to    place   plaintiff      on   another

assignment; however, Apache contends that plaintiff took no steps

to follow up with Apache. Rec. Doc. 78-2 at 9.

        Plaintiff contends that: (1) although Williams’ personality

was “hard-hitting” she nevertheless asserts that her treatment was

different from other male employees after she made an inquiry about

her pay; (2) the mere fact that she was treated differently by

Williams’, after her inquiry, suggests that he had knowledge of

her complaints; and (3) the close proximity of her termination and

Apache’s receipt of the EEOC notice, all support her claim for

retaliatory discharge. Rec. Doc. 100 at 9-10.

        As     stated     above,    the      hostile   work     environment      claims

submitted         by    plaintiff    are     without   merit.     Marlow      Williams’

activities and behavior towards plaintiff do not rise to the

requisite severe and pervasive level that is required under Title
                                             17
   Case 2:17-cv-12777-ILRL-JVM Document 104 Filed 08/12/20 Page 18 of 18


VII. Therefore, any claim that Williams’ actions towards plaintiff

were retaliatory in nature is inapposite. Additionally, there is

no countervailing evidence that plaintiff’s removal from her last

assignment was precipitated by Phillips 66, not Apache.          Rec. Doc.

78-2 at 4.   Notably, plaintiff does not expressly raise this issue

in her opposition memorandum.

      New Orleans, Louisiana this 12th day of August 2020




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    18
